WYNN, Judge dissenting.
The Surry County Subdivision Ordinance defines subdivision as "all divisions of a tract or parcel of land into two or more lots, building sites, or other divisions for the purpose of sale or building development (whether immediate or future)." As I believe Defendants' rental or lease of lots to third parties for the placement of mobile or manufactured homes does not constitute a sale of a lot or building development, I dissent.
The terms `sale' and `building development' are not defined in the ordinance. "As neither term is defined by [Surry County's Subdivision] Ordinance, [what constitutes a sale or building development] must be based upon each terms' normal meaning." See Appalachian Outdoor Advertising Co. v. Boone Board of Adjustment, 128 N.C.App. 137, 493 S.E.2d 789 (1997).
According to Black's Law Dictionary the term `sale' constitutes "a contract between two parties, called, respectively, the seller (or vendor) and the buyer (or purchaser), by which the former, in consideration of the payment or promise of payment of a certain price in money, transfers to the latter the title and possession of property." In this case, the record indicates Defendants advertised the lots for rent to mobile home owners and rented spaces to 12 to 14 mobile home owners. Defendants also admit they never placed a price on any of the lots, never advertised or offered any of the lots for sale, and never agreed to sell any of the lots to anyone. As the lots were rented or leased to the mobile home owners, a transfer of title did not occur. Although Defendant, Yvonne Allred, testified the lessees had an option to buy the lots, she admitted the lease did not contain a provision to that effect and there were no other writings indicating the lessees had such an option. Moreover, the lessees were not provided with any information as to when they could exercise the option or the lot prices. Thus, at the time of the lawsuit, the land was not for sale.
*241Moreover, the rent or leasing of the lots to third parties for the placement of mobile or manufactured homes does not constitute building development. According to American Heritage Dictionary, Third Edition, `develop' means "to cause a (tract of land) to serve a particular purpose" and `development' means "the act of developing; the state of being developed; a significant event, or occurrence, or change, or a group of dwellings built by the same contractor." By statute, a manufactured home is "a structure, transportable in one or more sections, which, in the traveling mode, is eight feet or more in width or is 40 feet or more in length, or when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air conditioning and electrical systems contained therein." N.C. Gen.Stat. § 143-143.9(6). Based upon this definition, a manufactured home is assembled in components at a factory and hooked together upon delivery to the mobile home site, which does not constitute a building development on a tract of land.
Defendants merely rented the lots and did not have any involvement with the placement of trailers onto the lots. Relying upon a criminal case, State v. Turner, 117 N.C.App. 457, 451 S.E.2d 19 (1994), the majority concludes lot rentals for mobile homes constitute the sale of land or building development. Unlike the present case where this Court has to construe the meaning of a zoning ordinance and N.C. Gen.Stat. § 153A-335, which provides the statutory definition of subdivision, the issue in State v. Turner concerned whether a road in a mobile home park was a public vehicular area within the meaning of N.C. Gen.Stat. § 20-4.01(32). In Turner, the defendant was arrested for drunk driving in an area that the facts concede to have been "a privately-owned mobile home park". Turner, 117 N.C.App. at 458, 451 S.E.2d at 19. The issue in that case was not whether the county had properly zoned the area as a mobile home park; rather, the issue was whether the defendant was driving on a highway, street or public vehicular area within the meaning of N.C. Gen.Stat. § 20-4.01(32). In reaching the conclusion that a jury could find the street was a public vehicular area within the meaning of N.C. Gen.Stat. § 20-4.01(32), this Court held a mobile home park fits within the definition of a subdivision. Thus, in Turner, this Court did not (1) address the present issue, (2) determine whether mobile home lot rentals constituted a sale within the meaning of the Surry County zoning ordinance or N.C. Gen.Stat. § 153A-335, nor (3) determine whether the placement of mobile homes onto a lot constituted building development. Thus, I believe State v. Turner does not control the disposition of the legal issues presented by this civil case.
All of the testimony indicates Defendants were developing the lots for trailer hookups and not the construction of dwellings or buildings. Defendants initially sought planning board approval for a mobile home park and, after changing their plans, they sought approval for a subdivision in an attempt to circumvent the requirements of the Surry County Manufactured Home and Manufactured Home Park Ordinance which imposes minimum development standards for a manufactured home park. Indeed, Defendants testified that they did not want to incur the expense of planting the tree screen and wanted to avoid road maintenance expenses. With a subdivision, Defendants did not have to plant a buffer zone (tree screen) and road maintenance could be turned over to the State or a Homeowner's Association. The Defendants' circumvention of the Manufactured Home Park Ordinance should not be sanctioned by this Court. Moreover, as I believe Defendants' lot rentals do not comport with the Surry County Subdivision Ordinance definition of subdivision, I hereby dissent.